Name: Commission Implementing Decision (EU) 2016/413 of 18 March 2016 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: European construction;  EU institutions and European civil service;  communications;  organisation of transport;  research and intellectual property
 Date Published: 2016-03-19

 19.3.2016 EN Official Journal of the European Union L 74/45 COMMISSION IMPLEMENTING DECISION (EU) 2016/413 of 18 March 2016 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (1), and in particular Article 12(3)(c) thereof, Whereas: (1) Article 12 of Regulation (EU) No 1285/2013 provides that the Commission shall have overall responsibility for the Galileo programme and grants it implementing powers to determine the location of the ground-based infrastructure of the system under this programme and ensure that it functions smoothly. This infrastructure comprises ground-based centres and stations. (2) In its Implementing Decision 2012/117/EU (2), the Commission already largely determined the location of the ground-based infrastructure of the system established under the Galileo programme. (3) Implementing Decision 2012/117/EU was taken on the basis of Article 12(3) of Regulation (EC) No 683/2008 of the European Parliament and of the Council (3), which was repealed and replaced by Regulation (EU) No 1285/2013. In order to ensure the continuity of the programme and take account of the constraints and new needs which have arisen with its development, the location of the ground-based infrastructure of the system established under the Galileo programme should be determined again, and provision should be made for the necessary measures to ensure that it functions smoothly. It must be pointed out here that the number and siting of the centres and stations referred to in Implementing Decision 2012/117/EU take account of the geographical and technical constraints of ensuring optimum distribution around the world, the possible presence of pre-existing installations and equipment suited to the assigned tasks, compliance with the safety requirements specific to each centre and station, and the national safety requirements of each Member State. (4) However, account should be taken of the constraints and new needs arising with the development of the programme, with respect to certain elements relating to the centres and stations referred to in Implementing Decision 2012/117/EU. (5) For instance, with regard primarily to the centres, and to facilitate the improved operation of the system, it became necessary to establish a seventh centre, the integrated logistical support centre (hereinafter the ILS centre), which ensures the central storage of the various items of equipment and replacement parts for the infrastructure. (6) The choice of location for the ILS centre was the subject of an open, transparent procedure in two stages. First of all, the Commission sent the Member States a call for expression of interest, and the applications from Belgium and the Czech Republic were selected. Subsequently, to decide between these two applications, the two Member States were invited to submit detailed proposals. After an evaluation of these proposals against criteria relating to safety, risks, timing and costs by a committee composed of representatives of the European Commission, the European Space Agency and the European GNSS Agency, Belgium's proposal was found to be the most suitable, since the architecture and design of the building on the Transinne site had indeed been entirely optimised to ensure the logistics of the system under the Galileo programme. The centre is due to be set up in 2016 and should be the subject of an agreement with Belgium. (7) Furthermore, the creation of the two control centres (GCC) was completed in 2014 and these centres are to be the subject of agreements with Germany and Italy; the creation of the Galileo Security Centre (GSMC) started in 2013 and was the subject of agreements signed in 2013 with France and the UK, but it was to be completed in 2017 and not in 2015; the creation of the GNSS service centre (GSC) was the subject of an agreement signed with Spain on 30 June 2014, and not in 2013; the SAR service centre was set up between 2012 and 2014 and should be subject to a service framework contract with the Centre National d'Etudes Spatiales (CNES) [National Centre for Space Studies], and not an agreement with France; the creation of the Galileo reference centre (GRC), situated in Noordwijk in the Netherlands, close to the ESTEC but not at the ESTEC itself, was to run from 2015 to 2017 and not from 2013 to 2016, and be the subject of an agreement with the Netherlands in 2016; the creation of the in-orbit testing station in Redu was not covered by the contract concluded with the company Spaceopal. (8) Secondly, with regard to the stations, the TTC stations in RÃ ©union and NoumÃ ©a were set up between 2012 and 2014, but the TTC station of Papeete in Tahiti should be established only in 2016-2017. Furthermore, while the GSS stations of Kiruna, Jan Mayen, the Azores, Kerguelen, Saint Pierre and Miquelon, Ascension and the Falkland Islands came into operation between 2012 and 2014, the creation of the GSS stations of the Canary Islands and Madeira was cancelled, the creation of the GSS station of Wallis was postponed until 2016-2017 and the possible creation of the GSS stations of Tokyo, AdÃ ©lie Land and Diego Garcia is still under consideration, while a GSS station has been set up in Redu. (9) Lastly, while the creation of the SAR stations took place as planned and was the subject of contracts and a memorandum of understanding, it should be pointed out that there are two types of stations: firstly, Meolut (Medium earth orbit local user terminal) stations, which receive distress signals relayed by satellites and which are situated in Makarios, Maspalomas and Svalbard; secondly, stations with an SAR reference beacon emitting reference distress signals which can be used to calibrate the system and measure its performance, and which are also situated in Makarios, Maspalomas and Svalbard, and also in Toulouse and Santa Maria in the Azores. (10) Furthermore, once this Decision has replaced Implementing Decision 2012/117/EU, the latter Decision should be repealed. With a view to ensuring legal clarity and good administrative management, the details included in the Annex to Implementing Decision 2012/117/EU and the new information set out in this Decision shall be consolidated in the Annex. (11) The measures set out in this Decision are in accordance with the opinion of the committee set up pursuant to Article 36(1) of Regulation (EU) No 1285/2013, HAS ADOPTED THIS DECISION: Article 1 The location of the ground-based infrastructure of the system established under the Galileo programme and the necessary measures to ensure that it functions correctly shall be set out in the Annex. Article 2 Implementing Decision 2012/117/EU shall be repealed. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 1. (2) Commission Implementing Decision 2012/117/EU of 23 February 2012 establishing a list of key decision points to evaluate the implementation of the Galileo programme with regard to the ground-based centres and stations to be created as part of the programme development and deployment (OJ L 52, 24.2.2012, p. 28). (3) Regulation (EC) No 683/2008 of the European Parliament and of the Council of 9 July 2008 on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) (OJ L 196, 24.7.2008, p. 1). ANNEX Title Location and measures taken to ensure smooth functioning Ground-based centres Two Galileo Control Centres (GCC) The two control centres were created between 2009 and 2014 in Oberpfaffenhofen (Germany) and Fucino (Italy) respectively. They should be the subject of two agreements, to be signed with Germany and Italy, respectively. Galileo Security Monitoring Centre (GSMC) The Galileo security centre, spilt into two locations, will be developed in stages in France and the United Kingdom. Work started in 2013 and should end in 2017. It was the subject of an agreement signed in 2013 with France and the United Kingdom. GNSS Service Centre (GSC) The GNSS Service Centre is being developed in stages in Madrid (Spain). Work started in 2011 and should end in 2016. It was the subject of an agreement signed with Spain in 2014. SAR Service Centre The SAR Service Centre was set up in Toulouse (France) between 2012 and 2014. It should be the subject of a framework service contract with the Centre National d'Etudes Spatiales (CNES). Galileo Reference Centre (GRC) The Galileo Reference Centre is being developed in stages in Noordwijk (Netherlands). Work started in 2015 and should end in 2017. It should be the subject of an agreement to be signed with the Netherlands in 2016. ILS Centre The Integrated Logistics Centre (centre ILS) is to come into operation in Transinne (Belgium) in the course of 2016 and is to be the subject of an agreement with Belgium. In-orbit testing station The in-orbit testing station was set up in 2010 in Redu (Belgium). Remote ground-based stations TTC stations TTC stations were set up between 2010 and 2014 in Kiruna (Sweden), Kourou (France), RÃ ©union (France) and NoumÃ ©a (New Caledonia). A TTC station is to be set up in Papeete (French Polynesia) in 2016-2017. The creation of these TTC stations is the subject of contracts concluded between the European Space Agency and service providers. GSS stations GSS stations were created between 2009 and 2014 in the Azores (Portugal), Ascension, Fucino (Italy), Jan Mayen (Norway), Kerguelen, Kiruna (Sweden), Kourou (France), RÃ ©union (France), the Falkland Islands, NoumÃ ©a (New Caledonia), Papeete (French Polynesia), Redu (Belgium), Saint Pierre and Miquelon, Svalbard (Norway), and Troll (Norway). A GSS station is to be set up in Wallis in 2016-2017. The creation of these GSS stations is the subject of contracts concluded between the European Space Agency and service providers. ULS stations ULS stations were created,between 2009 and 2011 in Tahiti (French Polynesia), Kourou (France), RÃ ©union (France), New Caledonia and Svalbard (Norway). The creation of these ULS stations was the subject of contracts concluded between the European Space Agency and service providers. SAR stations Meolut SAR stations were created in 2012 and 2013 in Makarios (Cyprus), Maspalomas (Spain) and Svalbard (Norway). SAR stations with an SAR reference beacon were created in Makarios (Cyprus), Maspalomas (Spain), Santa Maria (Portugal), Toulouse (France) and Svalbard (Norway). The creation of these SAR stations was the subject of contracts between the European Space Agency and service providers for the stations of Maspalomas, Santa Maria and Svalbard, of a Memorandum of Understanding between the European Commission and Cyprus for the station of Makarios, and of a contract between the European Commission and a service provider for the station of Toulouse.